DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 7-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pettersson et al. (US 2015/0049186 A1) (hereinafter Pettersson).
1, Pettersson teaches a sensor assembly (see Abstract, Fig. 1), comprising: a guide [7] with a kinematic positioning element [frame member 7 having a drive mechanism not shown, such as a rack and pinion] (Para [0078], see Fig. 1); and
a sensor device [10, 11, 13] coupled to the guide [coupled to frame member 7] (Para [0078], see Fig. 1), wherein the sensor device includes:
a displacement member with a kinematic frame [second frame member 10 having other portion of drive member, such as a rack and pinion], the displacement member coupled to the guide and to be translated along the guide [second frame member 10 movably arranged on bridging portion 9 of frame member 7, movement achieved by drive mechanism such as rack and pinion] (Para [0078], see Fig.1); and
an extension member [11] coupled to the kinematic frame (see Fig. 1), wherein the extension member is to extend and contract as the displacement member is translated along the guide [vertical rod 11 movable by drive means such as rack and pinion while frame member 10 translates along frame member 7], and wherein the kinematic frame is to engage with the kinematic positioning element when the extension member is in an extended position to facilitate positioning of the extension member [rack and pinion engaging with each other for horizontal movement while vertical rod 11 movable in vertical direction with a separate drive mechanism; allows for probe head to be movable to any desired point in a work zone of machine 1] (Para [0078, 0158], see Fig. 1).
Regarding claim 3, Pettersson as applied to claim 1 above teaches the claimed invention, in addition to wherein the sensor device further includes a capture element located along the extension member [probe head 13], and wherein a portion of the 
Regarding claim 7, Pettersson as applied to claim 1 above teaches the claimed invention, in addition to wherein the extension member extends and contracts in a stepwise fashion [drive member control adapted on basis of touch commands given by a user] (Para [0024]).
Regarding claim 8, Pettersson as applied to claim 1 above teaches the claimed invention, in addition to wherein the extension member extends and contracts in a continuously variable fashion [drive member controlled to be in optimum speed range] (Para [0017-0019]).
Regarding claim 9, Pettersson as applied to claim 1 above teaches the claimed invention, in addition to wherein the sensor device comprises a sensor element oriented to sense at an angle relative to a direction of extension [probe head with ability to rotate] (Para [0078, 0159], see Fig. 1).
Regarding claim 10, Pettersson as applied to claim 9 above teaches the claimed invention, in addition to wherein the sensor element is configured to rotate about the direction of extension [probe head with ability to rotate] (Para [0078, 0159], see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pettersson as applied to claim 1 above.
Regarding claim 4, Pettersson as applied to claim 1 above teaches the claimed invention, in addition to wherein engagement of the kinematic frame with the kinematic positioning element comprises a plurality of points of contact between the kinematic frame and the kinematic positioning to facilitate kinematic positioning of the extension member [rack and pinion or other drive mechanism having a plurality of points of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson as applied to claim 1 above, and further in view of Jordil (US 2015/0285616 A1) (hereinafter Jordil).
Regarding claims 5 and 6, Pettersson as applied to claim 1 above teaches the claimed invention, except for wherein the sensor assembly comprises a plurality of sensor devices and wherein the sensor assembly comprises a first sensor element disposed at a first position on the extension member and a second sensor element disposed at a second position on the extension member. Jordil teaches a sensor assembly comprising an extension member comprising a plurality of sensor devices disposed at varying positions on the extension member [probe 56 and angle encoders and acceleration sensors for determining current position of probe 56] (Para [0122]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Pettersson with Jordil such that the sensor assembly comprises a plurality of sensor devices comprising a first sensor element disposed at a first position on the extension member and a second sensor element disposed at a second position on the extension member in order to additionally monitor position of the extension member.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding wherein the sensor device further includes an actuation member that couples the displacement member to the guide, wherein the actuation member is to translate the displacement member along the guide, and wherein the actuation member is to decouple from the displacement member when the extension member is in the extended position, in combination with the rest of the limitations found in the claim from which it depends upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861